Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Continued Examination under 37 CFR 1.114

              A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/22 has been entered. Claims 1-19 and 21 remain pending.

Objection to new Drawings submitted on 10/13/22
The drawings.10-12 filed on 10/13/22 is acknowledged, however they have not been entered as they are considered as new matter.
The new Drawings.10-12 filed on 10/13/22 as shown below are not supported by the provisional 62/445,090 filed on 1/11/2017.
The new drawings submitted on 10/13/22 have been copied below:

    PNG
    media_image1.png
    749
    489
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    601
    441
    media_image2.png
    Greyscale

Further, the Drawings from the provisional 62/445,090 filed on 1/11/2017 is also shown below:

    PNG
    media_image3.png
    630
    483
    media_image3.png
    Greyscale
 

    PNG
    media_image4.png
    609
    498
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    599
    474
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    727
    426
    media_image6.png
    Greyscale

As seen above, the new drawings are not supported by the Drawings from the provisional, and therefore are considered as new matter. Appropriate correction is needed.
Specification
a) The amendment to the specification filed on 10/13/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The description of the new Drawings.10-12 in the amendment to specification filed on 10/13/22 is considered as new matter, since the Drawings are considered as new matter. Therefore, the amendment to specification filed on 10/13/22 is not entered.
 
b) The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  
The limitation of “an uplight assembly releasably connected to the pendant lighting fixture” is not disclosed in the specification.
The limitation of “wherein the housing slidable along the hanging supports in a vertical direction” is not disclosed in the specification. Appropriate correction is needed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, it is not clear what is meant by releasably “an uplight assembly releasably connected to the pendant lighting fixture”. For example, no snapping kind of connection that makes it releasable is disclosed in the specification? And specification does not describe this feature of “uplight assembly releasably connected to the pendant lighting fixture”. Appropriate correction is needed. For purposes of examination it, is considered that the uplight assembly is connected/attached to the pendant lighting fixture.

Further for claim 17, the limitation of “wherein the housing   slidable along the hanging supports in a vertical direction” is unclear language. For example, no connection that makes it slidable is disclosed in the specification. The specification does not describe this feature of “wherein the housing slidable along the hanging supports in a vertical direction”. Appropriate correction is needed. For purposes of examination it, is considered that the housing and the hanging support are vertically aligned.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,3,6,9 and 10 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Trincia (US 20150345743, cited previously)
Regarding claim 1, Trincia teaches a pendant lighting fixture system, comprising: a pendant lighting fixture configured to be suspended from a ceiling ( [0020],[0021]) , the pendant lighting fixture having a first housing (31 and 32) containing a first light source 29 ([0015]) configured to provide illumination to a space below a ceiling; at least one hanging support for supporting the pendant lighting fixture from the ceiling ([0020],[0021],[0008],[0009]); an uplight assembly releasably (see 112 rejection and objection to specification above) connected to the pendant lighting fixture, the uplight assembly comprising a second housing (element 40 and its side edges as shown by arrows below) 


    PNG
    media_image7.png
    302
    567
    media_image7.png
    Greyscale

 defining a cavity and a plurality of second light sources 27 ([0016]) positioned in the cavity, the plurality of second light sources arranged to provide light on the at least one hanging support from a plurality of different directions.  

Regarding claim 3, Trincia teaches a pendant lighting fixture system, wherein the plurality of second light sources 27 ([0015]) comprises a plurality of light emitting diode (LED) devices arranged on a circuit board 30 ([0015]).  

Regarding claim 6, Trincia teaches a pendant lighting fixture system, wherein the the circuit board 30 is positioned in the cavity (Fig.2).  

Regarding claim 9, Trincia teaches a pendant lighting fixture system, wherein the second housing (see drawing in Figure of rejection of claim 1 above) is secured to an upper portion of the pendant lighting fixture (31 and 32).  
Regarding claim 10, Trincia teaches a pendant lighting fixture system, wherein the plurality of second light sources are configured to emit light in a direction towards the ceiling (see Fig.2)
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
	Claims 12-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 20170276327) in view of Maxik (US 20100188850, cited previously) 
Regarding claim 12, Clark teaches an uplight assembly (19 is upper diffuser in [0053]-[0054] for uplight part of illumination) for pendant lighting fixtures, comprising: a housing (inner drum 30) configured to be secured to a pendant lighting fixture (20 [0051],[0052],[0054]) and a hanging support 16 attached to the diffuser, and a diffuser 19 connected to the housing and in optical communication with the plurality of light sources (that are below the diffuser and not shown by Clark, Note: the housing in Clark is considered to have an inner base plate/circuit board on which LEDs are located, therefore 1. the section 30 and 2. the inner base plate support for the up-lighting LEDs within the drum 30 are considered as the housing elements).  
Although Clark teaches an uplight requiring light emitters within the housing, however Clark is silent regarding the inner structural feature of the housing wherein the housing having a plurality of first apertures configured to receive a respective hanging support; a circuit board comprising a plurality of light sources and defining an a plurality of second apertures aligned with the plurality of first apertures and configured to receive the respective hanging supports so that the hanging supports pass entirely through the circuit board.
However it is well known in the art to use apertures in housing, as disclosed in Maxik, wherein Maxik teaches an inner housing element 290 ([0026]) having a plurality of first apertures  configured to receive a respective hanging support 115; a circuit board 150 ([0019],[0026]) comprising a plurality of light sources and defining an a plurality of second apertures 151 aligned with the plurality of first apertures and configured to receive the respective hanging supports so that the hanging supports pass entirely through the circuit board ([0019]: the heat sink 140 and the support 135, include a centrally disposed aperture 161, 151, 141 and 136, respectively, configured to receive the centrally disposed power lead 115 in Fig.17).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use apertures within the housing elements such as a LED board and a housing’s inner base plate, as disclosed in Maxik, in the device of Clark in order to robustly attach the hanging support to the housing elements. 
Regarding claim 13, Clark in view of Maxik teaches an uplight assembly, wherein the plurality of light sources comprises a plurality of light emitting diode (LED) devices ([0055] in Clark).  

Regarding claim 15, Clark in view of Maxik teaches an uplight assembly,   wherein the diffuser (19 in Clark) defines one or more apertures for accommodating the hanging supports (although fasteners 18 are shown between the hanging support 16 and the diffuser 19, however, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use well known techniques of using fasteners through apertures in the diffuser element 19 of Clark, in order to robustly fix hanging support to the diffuser through the use of apertures/fasteners.

Regarding claim 16, Clark in view of Maxik teaches an uplight assembly, wherein the plurality of light sources are configured to emit light in a direction towards a ceiling (through diffuser 19 in Clark). 

Regarding claim 17, Clark in view of Maxik teaches an uplight assembly, wherein the housing slidable along the hanging supports in a vertical direction (see 112 rejection above and the objection to specification),

Regarding claim 18, Clark in view of Maxik teaches an uplight assembly, wherein a bottom portion of the housing defines one or more third apertures for accommodating a fastener (see arrows below from Fig.3 of Maxik).  
 

    PNG
    media_image8.png
    277
    440
    media_image8.png
    Greyscale


	Claims 2, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Trincia in view of Clark (US 20170276327, cited previously) 
Regarding claim 2, Trincia teaches a hanging support ([0020] but does not provide details about the hanging support wherein the plurality of second light sources are arranged to provide light on the at least one hanging support to reduce a shadow of the at least one hanging support on the ceiling.  Clark teaches the external features of the hanging support but is silent regarding the LEDs within the house, therefore the light emitted upwards in the device of Trincia in view of Clark, while throwing light in the upward direction and on the hanging support, and therefore the same features will result in the same function of reducing shadows. 
Regarding claim 7, Trincia teaches a diffusing medium ([0017], [0018]) and a lens 39 over the second housing but does not teach the diffuser connected to the second housing. Clark teaches a diffuser 19 connected to the top portion in order to diffuse the uplight. From the teachings of Clark, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use a diffuser on the upper second housing in Trincia, in order to diffuse the uplight.
Regarding claim 8, Trincia in view of Clark teaches a pendant lighting fixture system, wherein the diffuser defines one or more apertures for accommodating the at least one hanging support (13 on diffuser 19, through connectors 18 in apertures of diffuser 19 in Clark in [0054]).  
Claims 4, 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Trincia and further in view of Maxik 
Regarding claim 4, Trincia teaches the invention set forth in claim 3 above, but does not teach the circuit board comprises an aperture to accommodate the at least one hanging support passing through the circuit board.  
However it is well known in the art to use apertures in housing, as disclosed in Maxik, wherein Maxik teaches a circuit board 150 ([0019], [0026]) comprises an aperture 151 to accommodate the at least one hanging support passing through the circuit board ([0019]: the heat sink 140 and the support 135, include a centrally disposed aperture 161, 151, 141 and 136, respectively, configured to receive the centrally disposed power lead 115 in Fig.17,also see rejection of claim 12 above regarding disclosure of Maxik).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use apertures within the circuit board such as a LED board as disclosed in Maxik, in the device of Trincia in order to robustly attach the hanging support to the circuit board that is a housing elements. Further although Maxik teaches a circular light fixture and circular board, however it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use the same technique of forming apertures to accommodate a hanging support for a rectangular shaped lighting housing and circuit board.
Regarding claim 5, Trincia in view of Maxik teaches a pendant lighting fixture system, wherein the plurality of LED devices (185 in [0020] and Fig.7 in Maxik) at least partially surround the aperture.  

Regarding claim 11, although Trincia in view of Clark do not explicitly teach a bottom portion of the second housing defines one or more apertures for accommodating the at least one hanging support, however Clark teaches the aperture formed from the top optic portion 160 (in Fig.3), on the board 150, heat sink 140 and upto the aperture 136 in base box 135 ([0019] in Maxik). Therefore, from the teachings of Maxik, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to extend the apertures from within the first to within the second housing 32 in Trincia, in order to robustly hold the hanging support.

	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 20170276327, cited previously) in view of Maxik (US 20100188850, cited previously) and further in view of Trincia (US 20150345743, cited previously)
 The housing in Clark in view of Maxik teaches a flat housing element (150 in Fig.3 and [0019] in Maxik) but does not teach the housing defines a cavity in which the circuit board is positioned. It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to form a cavity holding the circuit board, as disclosed in Trincia (37 in Fig.2 and [0015]), in the device of Clark in view of Maxik in order to achieve reflection through the walls of the cavity. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Maxik and further in view of Leichner (US 20130094225, cited previously) 
Clark in view of Maxik teaches the invention set forth in claim 12 above, but does not teach the hanging support includes class 2 power over aircraft cable.  
 Leichner teaches that aircraft cables are well known suspension means in lighting device ([0047]- [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use the cable type, as disclosed in Leichner, in the device of Clark in view of Maxik in order to achieve robust mounting and suspension.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Trincia in view of Leichner (US 20130094225, cited previously)
Trincia teaches the invention set forth in claim 1 above, but does not teach the hanging support includes class 2 power over aircraft cable.  
 Leichner teaches that aircraft cables are well known suspension means in lighting device ([0047]-[0049]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use the cable type, as disclosed in Leichner, in the device of Trincia in order to achieve robust mounting and suspension. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Trincia (US 20150345743, cited previously) in view of Maxik and KR (KR 20140006160 U, hereinafter KR)  
Regarding claim 21, Trincia teaches a pendant lighting fixture system, comprising: a pendant lighting fixture configured to be suspended from a ceiling ( [0020],[0021]) , the pendant lighting fixture having a first housing (31 and 32) containing a first light source 29 ([0015]) configured to provide illumination to a space below a ceiling; at least one hanging support for supporting the pendant lighting fixture from the ceiling ([0020],[0021],[0008],[0009]); an uplight assembly releasably (see 112 rejection and objection to specification above) connected to the pendant lighting fixture, the uplight assembly comprising a second housing (element 40 and its side edges as shown by arrows below) 


    PNG
    media_image7.png
    302
    567
    media_image7.png
    Greyscale

 defining a cavity and a plurality of second light sources 27 ([0016]) positioned in the cavity.
Trincia does not teach the second housing and the plurality of second light sources is positioned on a circuit board having a first aperture receiving the at least one hanging support.
However it is well known in the art to use apertures in a housing, as disclosed in Maxik, wherein Maxik (Fig.7 and 8) teaches an inner housing 290 ( - -second housing - -) ([0026]) having a first aperture (central aperture in Fig.7 and 8) , a plurality of light sources (LEDs 185,[0020]) on  the circuit board 150 receiving the at least one hanging support.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use apertures within the housing elements such as a LED board and a housing’s inner base plate, as disclosed in Maxik, in the device of Trincia in order to robustly attach the hanging support to the housing elements. 

Trincia in view of Maxik does not teach the second housing includes a bottom wall and a boss extending from the bottom wall, and a second aperture receiving the boss.  
KR teaches a ceiling mounted housing for a lighting device that includes a front  wall and a boss (screw boss 14 in Fig.4) extending from the front wall, and a second aperture receiving the boss.  (see in KR:  “a screw hole with a screw boss 14” in In addition, as described above board boss (19) and connected to a separate base plate (10), the external cover (40) and safety and cover 60 are sequentially fastened with fastening bolts assembled through hole (13a) in the center so that the boss 13, a screw hole with a screw boss 14 has a plurality each at a predetermined distance opposite from each other in a staggered state Each formation protrudes) in order to attach a cover to the housing.
Although Trincia in view of Maxik and KR teaches the boss extending on the front wall surface and not on the bottom wall surface, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use the same technique of adding the boss to the bottom wall surface in place of the front wall surface of the housing from the teachings of KR in the device of Trincia in view of Maxik in order to attach elements such as circuit boards/heat sinks or covers to the housing, since a screw boss is one of the many mechanical fasteners that are used to connect two elements.

Response to Arguments
The arguments filed by the Applicant on 10/13/22 is acknowledged but is not found to be persuasive. The Applicant has made the following arguments: 
Regarding the claim objection, Applicant has argued that :
1. As such, there is no strict requirement that verbatim antecedent support for claim recitations (i.e., the same exact words) be provided in the specification. Rather, it is sufficient that the claimed features be clearly supported by the specification. In the present case, the Office Action alleged that there is no support for the limitation of "an uplight assembly releasably connected to the pendant lighting fixture" and "the housing slidable along the hanging supports in a vertical direction". As explained below with respect to the 112 rejections, the specification describes these features with sufficient clarity for one of ordinary skill in the art to understand the use of these terms as supported by the specification.
The arguments are not found to be persuasive because “releasable” and “slidable” are very specific functions that are not disclosed in the specification and it is needed to be disclosed in the specification. Unless it is mentioned in the disclosure, it is not known if the connections are releasable or slidable. Therefore, explicit mention in the disclosure is required.
2. Regarding claim 1, Applicant has argued that Tricia does not teach the hanging support. The arguments are not found to be persuasive because meaning of suspend as a verb in, for example dictionary.com is: 
    PNG
    media_image9.png
    321
    789
    media_image9.png
    Greyscale

Therefore the meaning of suspend, refers to hanging.
Therefore suspension of luminaires in Trinica in the below paragraphs refer to hanging:
[0002] The present invention generally relates to luminaires and more particularly to luminaires that are suspended or mounted in an architectural space and that become an architectural element within the space.
[0003] Suspended and mounted luminaires used for architectural lighting have two basic functions: to effectively light the space and to provide physical forms within the space that are aesthetically pleasing.  
[0020] The power cord would typically be dropped from an overhead ceiling from which the luminaire is suspended. 
[0021]: ….and could be employed in a wall or furniture mounted luminaire as well as a ceiling suspended or mounted luminaire.
Therefore, the term suspended in Trinica refer to the plane meaning from the dictionary, that is hanging.
3. Regarding claim 12, Applicant has argued that: Clark does not teach or suggest that the display element 20 is a pendant light fixture on its own. Examiner respectfully notes that it is not clear what is meant by on its own, in “that the display element 20 is a pendant light fixture on its own”. The “Pendant light fixture” within the claim, is part of, “a housing configured to be secured to a pendant lighting fixture”,  and from this limitation, a pendant lighting fixture is a part of the entire “An uplight assembly for pendant lighting fixtures” (preamble), and a housing is configured to be secured to this pendant light fixture as claimed,  therefore it is not clear why the Applicant has argued about “a pendant light fixture being on its own”. What is meant by “a pendant light fixture on its own”?.  Examiner has considered one part of the pendant lighting fixture system (preamble), that is “housing” of “An uplight assembly for pendant lighting fixtures” (preamble)” is configured to be secured to another part of the pendant lighting fixture system (preamble), which is the “pendant light fixture”. Therefore, it is not clear as to why Applicant considers that “Clark does not teach or suggest that the display element 20 is a pendant light fixture on its own”, since the housing and the pendant lighting fixture are two parts of the system that are secured together as claimed.
Further Applicant has argued that “one of ordinary skill would not think to interpret Clark's display element 20 as a light fixture. Accordingly, even if Clark's drum 30 would be considered an uplight assembly, it is not configured to be secure to a pendant light fixture as recited in the claim”.  
Examiner respectfully notes that the term “pendant light fixture” from the claim is found only in one location in the instant specification in [0032]:
Further, the housing 210 can be positioned on the pendant light fixture 110 so that each of the second plurality of apertures 216 defined by the bottom 212 of the housing 210 is aligned with one of a plurality of apertures 112 (FIG. 6) defined by a surface 114 of the pendant lighting fixture 110.

And in [0032] in the instant specification, as copied above, it does not disclose that “a pendant light fixture” is on its own. 

In other locations in the instant disclosure, “a pendant lighting (not light) fixture” is disclosed, however this pendant lighting fixture is also a component 110 in [0036] and is therefore not on its own. For example in [0024]: The pendant lighting fixture system 100 can include a pendant lighting fixture 110 (e.g., a hanging pendant cylinder) having one or more light sources (e.g., LED light sources) configured to provide illumination for a space 40. Therefore, a pendant lighting fixture 110 is not disclosed to be on its own, and is disclosed to be a hanging pendant cylinder in [0024] in the instant specification.

 Furthermore, the new Drawings filed on 10/13/22 is not supported by the Drawings in the provisional application and therefore the drawings and its description in the newly amended specification of 10/13/22 is not entered.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Iwarere Oluseye can be reached on (571) 270-5112.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Fatima N Farokhrooz/
Examiner, Art Unit 2875
Primary Examiner